ORDER
On February 5, 2002, respondent was administratively suspended from the practice of law after he failed to file a report of compliance with mandatory continuing legal education requirements for 2001. By order of this Court dated April 17, 2002, respondent was directed to surrender his certifícate to practice law. Respondent was subsequently placed on interim suspension. In the Matter of Frails, 356 S.C. 431, 589 S.E.2d 759 (2003). Respondent now petitions the Court to reinstate him to the practice of law.
After consideration of respondent’s submissions and all applicable rules, we hereby reinstate respondent to the practice of law.
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ James E. Moore, J.
s/ John H. Waller, Jr., J.
s/ E.C. Burnett, III, J.
s/ Costa M. Pleicones, J.